Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-18 are allowable over the prior art of record.
The following is an examiner's statement of reasons for allowance: the best prior art of record, Boeckeler teaches a logic circuit (ZA, Fig. 1) comprising: a data signal input (I/O, Fig. 1) adapted to input a plurality of data signals (I/O); a computational module (CPU 1, Fig. 1) comprising a plurality of logic elements (inherent for CPU) interconnected to perform a logic function on data signals; a direct timing modulator (3, Fig. 1) associated with said data signal input and said computational module, adapted to modulate a propagation time of said data signals from said data signal input to said computational unit, in accordance with a first set of control signals (CLK1); and an amplitude and non-direct timing modulator (5, 7, Fig. 1) associated with said computational module. 
However, Boeckeler, taken alone or in combination of other references, does not teach or fairly suggest a logic circuit comprising, among other things, a control signal generator adapted to generate said control signals from at least one of: a data-dependent signal derived from at least one data signal in said logic circuit; and a computational module associated with said voltage regulator and said delay module and powered by a second one of said regulated supply voltages, comprising a plurality of logic elements interconnected to perform a logic function on said delayed data signals (claim 1); and the amplitude and non-direct timing modulator is adapted to modulate a processing time of data signals by said computational module and an amplitude of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DANIEL D CHANG/Primary Examiner, Art Unit 2844